DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Polzin et al. (US 2014/0228123 A1).
Regarding claim 25, Polzin discloses an apparatus for generating a path of an object through a virtual environment, the apparatus comprising circuitry configured to: receive image data, at a first instance of time, from a plurality of image capture devices arranged in a physical environment; (Paragraphs 0044 and 0058, tracking system with a capture device that can have two or more cameras capturing images in a capture area, paragraph 0051, over a time period, such as every millisecond, paragraph 0198)	receive image data, at an at least one second instance of time after the first instance of time, from a plurality of image capture devices arranged in the physical environment; (Paragraph 0198, every millisecond a new image can be captured)	detect a location of a plurality of points associated with an object within the image data from each image capture device at the first instance of time and the at least one second instance of time; (Paragraphs 0050-0051, a physical object, such as a racket, ball, or bat can be held by a user and tracked in the capture area where the objects are detected based on points of objects in the images, paragraph 0097)	project the location of the plurality of points associated with the object within the image data from each image capture device at the first instance of time and the at least one second instance of time into a virtual environment to generate a location of the plurality of points associated with the object in the virtual environment at each instance of time; (Paragraph 0050-0051, movement of the object held by the user causes an onscreen game virtual object that is a collection of points to move according to the motion of the user)	and generate a path of the object through the virtual environment using the location of the plurality of points associated with the object in the virtual environment, the path being indicative of the position and orientation of the object through the virtual environment (Paragraph 0051, the virtual object moves in the game based on the tracked motion of the physical object).
Regarding claim 26, similar reasoning as discussed in claim 25 is applied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8, 13, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin et al. (US 2014/0228123 A1) in view of Cherryhomes et al. (US 2018/0361223 A1).
Regarding claim 1, Polzin discloses a method of generating a path of an object through a virtual environment, the method comprising: receiving image data, at a first instance of time, from a plurality of image capture devices arranged in a physical environment; (Paragraphs 0044 and 0058, tracking system with a capture device that can have two or more cameras capturing images in a capture area, paragraph 0051, over a time period, such as every millisecond, paragraph 0198) 	receiving image data, at an at least one second instance of time after the first instance of time, from a plurality of image capture devices arranged in the physical environment; (Paragraph 0198, every millisecond a new image can be captured)	detecting a location of a plurality of points associated with an object within the image data from each image capture device at the first instance of time and the at least one second instance of time; (Paragraphs 0050-0051, a physical object, such as a racket, ball, or bat can be held by a user and tracked in the capture area where the objects are detected based on points of objects in the images, paragraph 0097)	projecting the location of the plurality of points associated with the object within the image data from each image capture device at the first instance of time and the at least one second instance of time into a virtual environment to generate a location of the plurality of points associated with the object in the virtual environment at each instance of time; (Paragraph 0050-0051, movement of the object held by the user causes an onscreen game virtual object that is a collection of points to move according to the motion of the user)	and generating a path of the object through the virtual environment using the location of the plurality of points associated with the object in the virtual environment, the path being indicative of the position and orientation of the object through the virtual environment, (Paragraph 0051, the virtual object moves in the game based on the tracked motion of the physical object)	wherein the object is a bat (Paragraph 0050, bat).	Haas does not clearly disclose the path of the object is a swing of the bat, and wherein the swing of the bat is further indicative of the speed of the bat through the virtual environment; and wherein the method further includes detecting a location of a second object within the image data from the plurality of image capture devices at the first instance of time and/or at least one of the at least one second instances of time, and analyzing an interaction between the second object and the bat using the swing of the bat and the detected location of the second object to determine information indicative of the interaction.
	Cherryhomes discloses capturing swing motion and speed of a bat (Paragraph 0012) and a pitched baseball (Paragraph 0014) and recognizing an interaction between the baseball and the bat where the bat hits the ball (Paragraph 0093).	Cherryhomes’ technique of capturing a swing of a bat and a pitched baseball and recognizing a hit between the bat and the baseball would have been recognized by one of ordinary skill in the art to be applicable to the capture of the motion of physical objects for providing onscreen virtual objects that move according to the motion of the physical objects and the results would have been predictable in the capture of the motion of a bat swinging and a pitched baseball with a hit between the bat and baseball to produce an onscreen virtual bat and ball that move according to their physical versions including a hit between the virtual versions. Furthermore, it is obvious that the virtual bat would have a speed if it moves. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Cherryhomes discloses wherein the second object is a ball (Paragraph 0014, pitched baseball) and wherein the information indicative of the interaction includes information regarding an impact location of the ball on the bat (Paragraph 0045, hitting location target and contact with the baseball), a speed of the ball relative to the bat at a time prior to impact between the ball and the bat (Paragraph 0051, velocity of the baseball), and an energy transfer between the ball and the bat at time of impact (Paragraph 0037, different timings of hitting the baseball affects its trajectory).
Regarding claim 8, Cherryhomes discloses wherein the bat is a baseball bat (Paragraph 0015, bat for hitting the baseball).
Regarding claim 13, Polzin discloses determining a portion of the image data comprising the object; (Paragraph 0097, determining objects in the images)	and detecting the location of the plurality of points associated with the object using the portion of the image data (Paragraph 0097, detecting objects at certain points in images).
Regarding claim 16, Polzin discloses wherein the method comprises projecting the location of the plurality of points associated with the object within the image data into the virtual environment using information indicative of the location of the image capture devices within the physical environment at the time of image capture (Paragraphs 0050-0051, the physical object held by the user is represented onscreen as the virtual object when the physical object is in the known capture area of the cameras and when the physical object moves outside of the capture area, the virtual object can disappear).
Regarding claim 20, Polzin discloses wherein the method further comprises placing a three-dimensional model of the object within the virtual environment at a location determined using at least one of the location of the plurality of points associated with the object and the path of object which has been generated (Paragraphs 0050-0051, the onscreen virtual object in the game of the physical object that is captured and the virtual object moves based on the motion of points of the physical object detected in the images, paragraph 0097).
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin et al. (US 2014/0228123 A1) in view of Cherryhomes et al. (US 2018/0361223 A1) and further in view of Thornbrue (US 2019/0209909 A1).
Regarding claim 5, Polzin in view of Cherryhomes discloses all limitations as discussed in claim 4.	Polzin in view of Cherryhomes does not clearly disclose comparing the information indicative of the interaction with a detected location and/or a detected path of the ball after the interaction in order to generate information regarding a quality of the interaction.	Thornbrue discloses determining hits of a baseball by a bat at the bat’s sweet spot so that it produces maximum energy transfer to the ball, that it produces the maximum batted ball speed, or that it results in the least vibrational sensation (sting) in the player's hands (Paragraph 0095).	Thornbrue’s determination of hits of a baseball by a at bat at the bat’s sweet spot would have been recognized by one of ordinary skill in the art to be applicable to the virtual representation of a bat and baseball hit of Polzin in view of Cherryhomes and the results would have been predictable in a virtual representation of a bat and baseball hit at the sweet spot with results such as maximum energy transfer to the virtual baseball. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 6, Thornbrue discloses wherein the plurality of points associated with the object include at least a point on the distal portion of the bat and a point located between the distal portion of the bat and a proximal portion of the bat (Paragraph 0095, sweet spot of the bat).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin et al. (US 2014/0228123 A1) in view of Cherryhomes et al. (US 2018/0361223 A1) and further in view of Lillie et al. (US 2020/0085348 A1).
Regarding claim 9, Polzin in view of Cherryhomes discloses all limitations as discussed in claim 1.	Polzin in view of Cherryhomes does not clearly disclose wherein the plurality of points associated with the object correspond to a number of predetermined distinguishable regions on the object.
	Lillie discloses tracking points of a bat different from a body (Paragraph 0147).	Lillie’s tracking points of a bat different from a body would have been recognized by one of ordinary skill in the art to be applicable to the tracking of physical objects held by a user of Polzin in view of Cherryhomes and the results would have been predictable in the tracking of points of a physical object such as a bat that can be differentiated from a user’s body. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin et al. (US 2014/0228123 A1) in view of Cherryhomes et al. (US 2018/0361223 A1) and further in view of Monir et al. (US 2021/0312657 A1).
Regarding claim 10, Polzin in view of Cherryhomes discloses all limitations as discussed in claim 1.	Polzin in view of Cherryhomes does not clearly discloses wherein detecting the location of the plurality of points associated with the object within the image data includes the use of a trained model to identify the object and/or the plurality of points associated with the object within the image data.	Monir discloses using a trained machine learning model to identify objects (Paragraph 0016).	Monir’s trained machine learning model for identifying objects would have been recognized by one of ordinary skill in the art to be applicable to the captured images of physical objects held by a user of Polzin in view of Cherryhomes and the results would have been predictable in the use of a trained machine learning model to identify physical objects held by a user. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Monir discloses wherein the method includes training the trained model using at least one of simulated image data and/or historical image data of the object (Paragraph 0015, training the machine learning model with historical image data of objects).
Regarding claim 12, Monir discloses wherein the trained model is a machine learning model (Paragraph 0015, trained machine learning model).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin et al. (US 2014/0228123 A1) in view of Cherryhomes et al. (US 2018/0361223 A1) and further in view of Phogat et al. (US 2021/0142479 A1).
Regarding claim 15, Polzin in view of Cherryhomes discloses all limitations as discussed in claim 1.	Polzin in view of Cherryhomes does not clearly disclose wherein detecting the location of the plurality of points associated with the object includes generating a heat map indicative of the location of the points of the object.	Phogat discloses generating a heat map from points that identify an object (Abstract).	Phogat’s technique of generating a heat map from points that identify an object would have been recognized by one of ordinary skill in the art to be applicable to the points of a physical object held by a user of Polzin in view of Cherryhomes and the results would have been predictable in the generation of a heat map from points of an identified physical object held by a user. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin et al. (US 2014/0228123 A1) in view of Cherryhomes et al. (US 2018/0361223 A1) and further in view of Hare et al. (US 2015/0022447 A1).
Regarding claim 17, Polzin in view of Cherryhomes discloses all limitations as discussed in claim 1.	Polzin in view of Cherryhomes does not clearly disclose wherein generating the path of the object through the virtual environment includes fitting a curve through the location of the plurality of points associated with the object in the virtual environment.	Hare discloses predicting a trajectory path for an object based on a best fit curve of points along an object’s motion path (Paragraph 0095).	Hare’s technique of predicting a trajectory path for an object based on a best fit curve of points along an object’s motion path would have been recognized by one of ordinary skill in the art to be applicable to the virtual object that moves according to a tracked physical object of Polzin in view of Cherryhomes and the results would have been predictable in the prediction of a motion path for a virtual object based on a best fit curve of points along a physical object’s motion path. Therefore, the claimed subject matter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


Allowable Subject Matter
Claims 7, 14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art does not clearly disclose the method according to claim 6, wherein when the proximal portion of the bat is not detectable in the image data, the method further includes determining a location of the proximal portion of the bat by projecting a line, using the orientation of the bat, from the distal portion of the bat, wherein a property of the line is determined using a model of the bat.
Regarding claim 14, the prior art does not clearly disclose the method according to claim 13, wherein when the plurality of points could not be detected in the image data of at least one of the at least one second instances of time, the method further comprising: triangulating the locations of the plurality of points associated with an object across the image data in which the plurality of points could be detected to project the plurality of points into the virtual environment; generating a three-dimensional bounding box for the object enclosing the plurality of points within the virtual environment; using the three-dimensional bounding box to re-define a portion of the image data in which the object is located for the image data in which the plurality of points could not be detected; and detecting a location of the plurality of points associated with the object within the image data in which the plurality of points could not be detected using the re-defined portion of the image data.
Regarding claim 18, the prior art does not clearly disclose the method according to claim 17, wherein fitting the curve through the location of the plurality of points associated with the object through the virtual environment includes fitting polynomial splines through the location of the plurality of points associated with the object in the virtual environment.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rowe (US 9,350,951 B1) discloses motion capture of baseball swings.	Haas et al. (US 2018/0339223 A1) discloses mirroring motion of physical object using a virtual object in a virtual environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613